Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  This application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid. Applicant's submission filed on 01/04/2021 has been entered.

Status of Claims
Claims 1, 8, and 15  have been amended.  Claims 1-20, as filed 01/04/2022, are examined herein. No new matter has been introduced by the amendments. 

Response to Arguments
Applicant' s arguments and amendments have been carefully considered.
Regarding the rejection under 35 USC 101, Applicant argues (pages 10-13 of the Remarks dated 01/04/2022)  that the amended claims are directed to a practical application because in the event of a transaction reversal, the instant process makes the customers funds available more quickly and reduces system bandwidth, by removing the need for a transaction reversal process.  Applicant cites inter alia [0004-0006] of the specification. This argument is not persuasive. Applicant further cites [0017] “This enables a user to receive and inspect the delivered resources before committing to the transaction. …”; [0019] “The user can have a resource delivered before having to actually pay for the resource. This simulates an in-store shopping experience for the user, as the user can physically inspect a resource 
Regarding the rejection under 35 USC 103, Applicant argues (pages 13-17 of the Remarks) that  the cited references do not teach or suggest: “generating, by the resource provider computer, an acceptance request message to send to the user device, wherein the acceptance request message is generated based on determined location information of the resource, wherein the acceptance request message is an application notification…”. The examiner finds this argument to be moot in view of new grounds of rejection for the amended claims.

Claim Interpretation - “Associated”, “Associating”, or
“Association”
The applicant has used the phrase “Associated”, “Associating”,  or “Association” throughout the claims. Claim limitations that employ these phrases between claim elements are given their broadest reasonable interpretation of “any association or relationship between said claimed elements”.

Claim Rejections - 35 USC § 101
Claim(s) 1-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “method for pre-authorizing a purchase transaction”. 
Claim 1 is directed to the abstract idea of “pre-authorizing a purchase transaction” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1, 8 and 15  recite “receiving, …, a request to pre-authorize a transaction for one or more resources; transmitting, …, a pre-authorization request message for the transaction, the pre-authorization request message indicating a value for the transaction, and …pre-authorizing the transaction before authorizing the transaction, wherein the pre-authorizing the transaction comprises placing a hold of the value of the transaction on an account …; receiving, …, a pre-authorization response message… indicating that the transaction is pre-authorized and processing of the transaction is initiated; storing, …, a transaction record including the pre- authorization response message and information associated with the transaction; after receiving the pre-authorization response message, transmitting, …, an instruction to deliver the one or more resources; determining, …, whether to send a process message … to complete processing the transaction; generating, …, an acceptance request message …, wherein the acceptance request message is generated based on determined location information of the resource, wherein the acceptance request message is an application notification; receiving, …, an acceptance response message … indicating acceptance and delivery of the one or more resources; in response to receiving the acceptance response message …, obtaining …, the transaction record including the stored pre-authorization response message and the information associated with the transaction; determining, …, that the pre-authorization of the transaction is to be updated to an authorization of the transaction; and transmitting, …, …, the process message to complete processing of the transaction for the value or for 
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “user device, resource provider computer, authorizing entity computer, and processing network computer” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement)  the acts of pre-authorizing a purchase transaction.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of pre-authorizing a purchase transaction using computer technology (e.g. resource provider and authorizing computing systems).Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
The dependent claims recite additional elements such as “transmitting and receiving various messages”.  These additional elements of the claim such as “scanning a QR code” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of pre-authorizing a purchase transaction.
Dependent claims 2-7, 9-14, and 16-20 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170116603 (Bogaard) in view of US 20190095858 (Unnerstall).   
	
Regarding claims 1 and 8, Bogaard teaches a method comprising: 
receiving, by the resource provider computer comprising a processor and a memory, from a user device, a request to pre-authorize a transaction for one or more resources; (FIG. 1 #109; [0056])
transmitting, by the resource provider computer, to an authorizing entity computer comprising a second processor and a second memory, a pre-authorization request message for the transaction, the pre-authorization request message indicating a value for the transaction, and the authorizing entity computer thereafter pre-authorizing the transaction before authorizing the transaction, wherein the pre-authorizing the transaction comprises placing a hold of the value of the transaction on an account of the user device; (FIG. 1 #101, #108a, [0056])
receiving, by the resource provider computer, a pre-authorization response message from the authorizing entity computer indicating that the transaction is pre-authorized and processing of the transaction is initiated; (FIG. 1 #105; [0128-0130])
storing, by the resource provider computer, a transaction record including the pre- authorization response message and information associated with the transaction; (FIG. 1 #111, [0132]) 
determining, by the resource provider computer, whether to send a process message to the authorizing entity computer to complete processing the transaction; (FIG. 2B #285)
generating, by the resource provider computer, an acceptance request message to send to the user device, [wherein the acceptance request message is generated based on determined location information of the resource,] wherein the acceptance request message is an application notification; (FIG. 2B #285;  [0110]; [0239]; [0280] “app”)
receiving, by the resource provider computer, an acceptance response message from the user device indicating acceptance and delivery of the one or more resources; (FIG. 2A #135, #220)
in response to receiving the acceptance response message from the user device, obtaining by the resource provider computer, the transaction record including the stored pre-authorization response message and the information associated with the transaction;   (FIG. 2A #111, #225; FIG. 2B #240)
determining, by the resource provider computer, that the pre-authorization of the transaction is to be updated to an authorization of the transaction; and (FIG. 2A #180; 2B #255; #275 ) 
transmitting, by the resource provider computer, to the authorizing entity computer or a processing network computer, the process message to complete processing of the transaction for the value or for less than the value. (FIG. 2B #180a])
a processor and a computer readable medium comprising code ([0169])

Bogaard does not explicitly teach, but Unnerstall does teach:
after receiving the pre-authorization response message, transmitting, by the resource provider computer, an instruction to deliver the one or more resources; (FIG. 6 #612, #620, [0058] ) 
wherein the [acceptance request] message is generated based on determined location information of the resource ([0058] “acceptable distance”)

It would have been obvious, as of the effective filing date of the instant application, to combine the pre-authorization and approval of Bogaard with the consideration of location of the package and customer of Unnerstall, because Unnerstall explicitly teaches the motivation of (FIG. 6 #620 a notification to ship a purchased item, [0004]) and further teaches the motivation of location of customer with respect to the package in the consideration of delivery-related messaging. ([0058])  See MPEP 2143.I.G.

Regarding claims 2, 9, and 20, Bogaard in view of Unnerstall teaches the method of claim 1, and
Bogaard further teaches:
further comprising: transmitting, by the resource provider computer, to the user device, an acceptance request message prompting the user device to indicate that the delivered one or more resources are accepted; and  (FIG. 2A #135; FIG. 2A #220; FIG. 2B #285)
receiving, by the resource provider computer, from the user device, an acceptance response message indicating that at least one of the delivered one or more resources are accepted. (FIG. 2A #135; FIG. 2A #220;)

Regarding claims 3, 10 and 16, Bogaard in view of Unnerstall teaches the method of claim 1, and Bogaard further teaches:
wherein the process message is an authorization request message or a capture request message. (FIG. 2C #282 )

Regarding claims 4 and 11, Bogaard in view of Unnerstall teaches the method of claim 1, 
and Bogaard further teaches:
wherein the process message is an authorization request message, and wherein the method further comprises: receiving, by the resource provider computer, an authorization response message from the authorizing entity computer indicating that the transaction is authorized. (FIG. 2C #282, [0059] )

Regarding claims 5, 12, and 17, Bogaard in view of Unnerstall teaches the method of claim 1, and Bogaard  further teaches:
wherein the transaction is for a plurality of resources, wherein the acceptance response message indicates that at least one of the plurality or resources are not accepted, and wherein the process message is to process the transaction for less than the value in response to the at least one of the plurality or resources being not accepted. ([0124] refund /charge-back)

Regarding claims 6 and 18. Bogaard in view of Unnerstall teaches the method of claim 1, and Bogaard further teaches:
wherein the received acceptance response message indicating that the one or more resources were delivered was sent in response to scanning a QR code. ([0086] “QR code”)

Regarding claim 7, Bogaard in view of Unnerstall teaches the method of claim 1, and Bogaard further teaches:
wherein the pre-authorization request message includes a transaction identifier, and wherein the process message includes the transaction identifier. (FIG. 2A #230 “identifier”, #111;)

Regarding claims 13 and 19, Bogaard in view of Unnerstall teaches the method of claim 9, and Bogaard  further teaches:
wherein the acceptance request message is an SMS or an in-application push notification. (FIG. 2B #285; [0239], [0302])

Regarding claim 14, Bogaard in view of Unnerstall teaches the resource provider computer of claim 8. Bogaard does not explicitly teach, but Unnerstall does teach: 
transmitting an instruction to prepare a package including the one or more resources for delivery. (FIG. 6 #612, #620; [0058])

Regarding claim 15, Bogaard teaches a method comprising: 
receiving, by a user device, from a user, a selection of one or more resources to be delivered to the user for a transaction and initiate processing of the transaction; (FIG. 2A #101; [0137])
receiving, by the user device, from the user, an indication to pre-authorize the transaction; (FIG. 2A #105, #108, #109; [0056])
sending, by the user device, a request to pre-authorize the transaction for the one or more resources to a resource provider computer, the resource provider computer thereafter initiating a pre-authorization request message with a value for the transaction to an authorizing entity computer, which pre-authorizes the transaction before authorizing the transaction, wherein the pre-authorizing the transaction comprises placing a hold of the value of the transaction on an account of the user device, and transmits a preauthorization response message back to the resource provider computer, wherein the resource provider computer stores a transaction record including the pre-authorization response message and information associated with the transaction; (FIG. 2A #105, #107, #108, #109, #201 )
receiving, by the user device, an acceptance request message prompting the user device to indicate that the one or more resources were delivered and are accepted;   (FIG. 2B #285; [0110])
wherein the acceptance request message is generated by the resource provider computer (FIG. 2B #285;  [0110]; [0239]; [0280] “app”) 
displaying, by the user device, to the user, a prompt to indicate whether the delivered one or more resources are accepted;  (FIG. 2A #285 “reminder message”; [0110])
receiving, by a user device, from the user, an indication that at least one of the delivered one or more resources are accepted;  (FIG. 2b #225)
sending, by the user device, the acceptance response message indicating that at least one of the delivered one or more resources are accepted, the resource provider computer thereafter obtaining the transaction record including the stored pre-authorization response message and the information associated with the transaction, determining that the pre-authorization of the 
	
Bogaard does not explicitly teach, but Unnerstall does teach:
wherein the [acceptance] request message is generated by the resource provider computer based on determined location information of the resource,  ([0039] “return location to the protection engine”, “configured to interact with the computer” [0058] “an engine initially confirms a location of the recipient relative to a delivery address for the package”)
It would have been obvious, as of the effective filing date of the instant application, to combine the pre-authorization and approval of Bogaard with the consideration of location of the package and customer of Unnerstall, because Unnerstall explicitly teaches the motivation of (FIG. 6 #620 a notification to ship a purchased item, [0004]) and further teaches the motivation of location of customer with respect to the package in the consideration of delivery-related messaging. ([0058])  See MPEP 2143.I.G.

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150046292 (Zamer) [0091] authorization hold
US 20160125492 (Walker) FIG. 26B #2614 “Freeze on funds”; [0245]; [0349]; [0396]; [0414]; [0553]; [0160] deliver the product; [0473] “In an alternate embodiment, the point of redemption could take place at the buyer's home. That is, a delivery service utilizing cellular packaging-tracking technology (e.g. United Parcel Service) may verify redemption codes upon delivery of the product. The buyer may have pre-paid for the product or provide Cash on Delivery (COD). In this embodiment, the POS terminal 3000 may be a cellular clip-board device carried by a delivery service employee.”
US 20170116603 (Bogaard) authorization hold
US 20180197168 (Belemlih) 
US 20190095858 (Unnerstall) [0058]  the engine instructs delivery of the package 
US 20100010908 (Pasuoulati) [0066] The first Payment Type is "Sale" which means that the funds are credited to the merchant's account immediately at the end of the checkout flow, or right after the customer or purchaser finishes the checkout process of web pages. The second Payment Type is "Authorization" which means that the merchant obtains an authorization (or a hold) for the transaction amount and the merchant then captures the funds against this authorization at a later date. Authorizations are valid for specific amounts of time, such as up to three days. The fund capture can be done either from the PayPal account or by using a function in the API called "DoCapture".
US 20110251921 (Kassaei) FIG. 5 and “[0030] The account profile module 206 manages user accounts related to subscriptions to third-party applications. When a user subscribes to a third-
US 20140100991 (Lenahan)  FIG. 12 “receive location update from package”  FIG. 14. transaction approval received. [0128] track location [0131] escrow module [0156-0157] approve transaction; notification
US 20170185979 (Lopez) [0027] Clearing is a process by which CMS 110 verifies that funds are available in the customers issuing account, and whereby CMS 110 simultaneously receives and exchanges purchase and transaction information with acquirer server 108 and issuer server 112. CMS 110 is configured to verify funds, authorize the purchase transaction, place a hold on the funds at issuer server 112 and release the funds to acquirer server 108 upon receiving an electronic indication that the goods are delivered and/or accepted by the customer.

US 20060178918 (Mikurak) [2837] a pre-authorization message 
US 6343738 (Ogilvie) Electronic transactions with third party provides escrow services, samples to buyers
US 6865559 (Dutta) Escrow with release of funds dependent on certification of the condition of goods and services
US 5426281 (Abecassis)	Transaction protection system, escrow, discloses (Nagata Re32,985 withholding payment until goods are delivered)  
US 6839690 (Foth) Calculates transaction risk and collects escrow (from buyer) and bond (from seller) to compensate seller and buyer, respectively, for assuming risk
US 6009177	(Sudia)	Key escrow, device key, device chip to secure device, certificate for 
US 20020087461 (Gansan) Electronic escrow with event tracking [0054] acceptable goods --> credit to seller
US 20060195563 (Chapin) peer-to-peer inventory management. [0071] inventory shipping instructions.
US 20050119942 (Horrocks) [0025] In the illustrative example, client 104 has caused a pre-authorization record to be established and associated with the purchase order for 10 computer systems. The pre-authorization record may include conditions requiring that the transaction be performed before a specified expiration date and must be below a specified amount. Further, the pre-authorization record may specify that the transaction must be performed with the computer merchant. In the illustrative example, the pre-authorization record specifies that: the total pre-authorized amount is $10,000 ($1,000 for each computer system); the pre-authorization expires on Jan. 1, 2004 (two months after the purchase order was created); and the transaction must be performed with the computer merchant. If an authorization request is submitted to issuer 106 that does not comply with these pre-authorization conditions, the transaction will be declined. [0012] For convenience, a number of terms are used herein. For example, as used herein, the term "account identifier" is used to refer to an alphanumeric string used to identify a financial account such as a payment card account against which funds may be charged or debited when the account identifier is presented for payment by a holder (or authorized user) of the account. In some embodiments, an account identifier is a credit or debit card account identifier which may be, for example, formatted in a manner that allows the issuer of the account to be identified and which may be routed over existing payment card networks. 
WO 2010017825 (Herzog-Denu) page 2 line 21 – page 3 line 10. “the method comprising the steps of: offering a product for sale by a seller at a predetermined price; a predetermined price determining if the buyer's account has monies available in an amount greater than or equal to the predetermined price to provide a sufficient currency status or insufficient currency status; if the buyers account has a sufficient currency status, holding monies from the buyer's account in an amount equal to the predetermined price are transferred into a holding account (which, in an embodiment, can be accessed exclusively by a central entity such as a platform operator, but not by buyer and seller, until the transfer of the product is finished; if this transfer of the product is finished successfully, the money may be transferred to the seller; if this transfer of the product is finished unsuccessfully, the money may be transferred back to the buyer) to provide holding account monies; if the buyer's account has insufficient currency status, the transaction is concluded.” Messages are taught at page 12 lines 1-14.  See also Herzog-Denu page 3 line 20-25.  (emphasis added) “requesting the buyer to verify the receipt status of the product for sale within a receipt confirmation response time frame (which, for instance, may be predefined by a control entity), wherein the receipt status may be selected from the group consisting of received/accepted, received/not accepted/final return, received/not accepted/exchange, not received and no response”)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692

	
	
/CLAIRE A RUTISER/Examiner, Art Unit 3692